Citation Nr: 0120266	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for chronic right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had verified active military service from October 
1965 to June 1966, and from November 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been received to reopen the veteran's claim.  
A notice of disagreement was received in March 2001, a 
statement of the case was issued in May 2001, and a 
substantive appeal was received in June 2001.


REMAND

In his June 2001 substantive appeal, the veteran checked the 
appropriate box to request a Board hearing at the RO (Travel 
Board Hearing).  Additionally, the veteran's representative 
submitted a statement in which he indicated that additional 
argument would be presented at the Travel Board Hearing.  
However, it does not appear from the claims file that a 
Travel Board Hearing was ever scheduled.  The Board is 
therefore unable to proceed with appellate review until the 
veteran is afforded a hearing.  

Therefore, the case is REMANDED to the RO for the following 
actions:

The RO should schedule the veteran for 
a Travel Board Hearing.  The veteran 
and his representative should be 
notified in writing of the date, time 
and location of the hearing, and a copy 
of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or if the 
veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board. 

The purpose of this remand is to honor the veteran's request 
for a hearing.  See 38 C.F.R. § 20.700(a) (2000).  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


